ON MOTION FOR REI-IBARING.
This case is distinguishable from Finley v. Southern Railway Co., 5 Ga. App. 722 (64 S. E. 312), Irwin v. Riley, 68 Ga. 605, and similar cases. In those cases the question of the right of a plaintiff in a joint judgment, where the joint defendants sue out separate bills of .exceptions, to enter judgment upon the separate supersedeas bonds, upon affirmance of the joint judgment, was not involved. This right is given by our statute, and is independent of the joint judgment.